Title: To John Adams from Jean Luzac, 7 September 1780
From: Luzac, Jean
To: Adams, John


      
       Monsieur
       Leyde le 7. Sept. 1780
      
      J’ai bien reçu successivement la Constitution de Massachusett’s, les trois Feuilles Américaines, et la Brochure manuscrite, que vous avez eu la bonté de m’envoyer. Je suis très-sensible à l’attention et à la confiance, que vous me témoignez itérativement, et je m’honore de l’approbation, que vous donnez à mon travail. L’Edition originale de la Constitution, dont vous m’avez gratifié, m’a été infiniment agréable; et je compte insérer la Pièce traduite en François aussi promtement que la place le permettra: Pour le moment l’abondance des matières, particulièrement par l’arrivée des trois Malles de Londres, me l’a fait différer malgré moi: Mais j’ai fait en attendant usage des Feuilles Américaines; et, si je n’ai pas l’honneur de vous les renvoyer avec remercîmens dès aujourd’hui, c’est qu’il s’y trouve encore quelques Pièces, que je me propose de faire copier pour en donner la traduction ou l’Extrait d’abord que j’aurai les bras un peu plus libres. Ainsi c’est avec votre permission, j’espère, que je les garde jusqu’à la semaine prochaine.
      J’aurai aussi alors l’honneur de vous répondre au sujet de la Brochure. Mes occupations multipliées ne m’ont permis encore que de la parcourir en partie: je desire la lire toute entière avec réflixion, pour pouvoir vous en dire mon sentiment (puisque vous voulez bien me le demander) avec connoissance de cause. Autant que j’en ai vu, elle est écrite avec sang-froid et fondée sur des principes, qui doivent être avoués par tous les Amis de l’Humanité.
      Je suis avec respect et un parfait dévouement, Monsieur, de Votre Excellence Le très-humble & très-obeissant serviteur,
      
       J: Luzac
      
     